SIDLEY AUSTIN llp NEW YORK, NY 10019 (212) 839 5300 (212) BEIJING BOSTON BRUSSELS CHICAGO DALLAS GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 EXHIBIT 5.1 June 8, 2015 UCP, Inc. 99 Almaden Blvd., Suite 400 San Jose, California 95113 Re: UCP, Inc. Registration Statement on Form S-3 Ladies and Gentlemen: We refer to the shelf registration statement on Form S-3 (such registration statement, including the documents incorporated by reference therein, the “Registration Statement”) filed by UCP, Inc., a Delaware corporation (the “Company”), with the Securities and Exchange Commission (the “Commission”).The Registration Statement relates to the offering from time to time, pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), of the Company’s: (i) shares of Class A common stock, par value $0.01 per share (“Class A common stock”), (ii) shares of preferred stock, par value $0.01 per share (“Preferred Stock”), and (iii) warrants to purchase Class A common stock or Preferred Stock (“Warrants”), in each case, as described in the related prospectus forming a part of the Registration Statement, with an aggregate initial offering price not to exceed $250,000,000. The Class A common stock, the Preferred Stock and the Warrants are hereinafter referred to, collectively, as the “Securities.” This opinion letter is being delivered in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Securities Act. Unless otherwise specified in the applicable prospectus supplement: (a) the Preferred Stock will be issued in one or more series, and the relative powers, designations, preferences, rights, qualifications, limitations or restrictions of such Preferred Stock will be set forth in one or more certificates of designation (each, a “Certificate of Designation”); and Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships. June 8, 2015 UCP, Inc.
